Citation Nr: 1713564	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  11-20 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to a higher initial disability evaluation for service-connected post-traumatic stress disorder (PTSD), previously evaluated as anxiety disorder, not otherwise specified, currently evaluated as 50 percent disabling from May 1, 2010, 70 percent disabling from July 9, 2014, and 100 percent disabling from April 27, 2015 (to exclude a period of a temporary total (100 percent) evaluation pursuant to 38 C.F.R. § 4.29 prior to May 1, 2010).

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Baker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to July 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

This matter was previously remanded by the Board in June 2014 for further development. That matter now returns to the Board for appellate consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that the issues on appeal must be remanded for further development before a decision may be made on the merits.  

VA mental health treatment notes from April 2010 indicate that the Veteran participated in a Social Security Administration (SSA) phone interview, and that he filed an application for SSA disability benefits on April 16, 2010.  Treatment notes from January 2011 indicate that the Veteran presented to mental health care asking for assistance in filling out SSA paperwork, to include disability appeal forms. Treatment notes from August 2011 indicate the Veteran was filling out more SSA disability forms, and it is unclear if these forms are for mental health or for cancer.  The Veteran indicated in January 2012 that he had applied for SSA disability benefits.  The SSA inquired as to the Veteran's VA monthly payments in December 2013.  The record does not contain any records from SSA, nor does it reflect that any efforts have been made to obtain such disability benefits records.  "When VA is put on notice prior to the issuance of a final decision of the possible existence of certain records and their relevance, the BVA must seek to obtain those records."  Hayes v. Brown, 9 Vet. App. 67, 73-74 (1996).  The VA is required to obtain records from the SSA when relevant.  See 38 C.F.R. § 3.159 (c)(1) (2015); Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  The appeal must therefore be remanded so that appropriate steps may be taken to obtain those records.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record all records pertaining to the Veteran's claim(s) for disability benefits from the Social Security Administration for a mental health disability, to include all evidence and copies of any disability determination.  All attempts to obtain these records must be documented in the record.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  After completion of the above, readjudicate the issues on appeal.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case as to the issue(s) on appeal.  The supplemental statement of the case must reflect consideration of all pertinent evidence of record, including any evidence submitted by the Veteran following issuance of the last statement of the case.  Thereafter, the case should be returned to the Board for appellate review

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




